DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
The drawings are objected to because figures 3, 4, 5A, 5B, and 6 are informal.  Specifically, the shading used in the figures makes it difficult to discern the features.  This problem will be exacerbated in future reproductions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2, 4, 6-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shum et al. (US Patent Application Publication No 2020/0035906) hereinafter referred to as Shum. 
Per Claim 1 Shum discloses a memory device, comprising
a contact pillar (409) in a dielectric layer (401); (see figure 4)
a magnetic tunnel junction (407) over the contact pillar; 
a barrier layer (419) on a sidewall of the magnetic tunnel junction and extending over a horizontal surface of the dielectric layer; (as shown in figure 4) and 
a spacer (411/425) over the barrier layer
The examiner notes that the terms "over" and "on" both inclusively include "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween). Likewise, the term " over " includes "directly over " (no intermediate materials, elements or space disposed therebetween) and "indirectly over " (intermediate materials, elements or space disposed therebetween). 
Per Claim 2 Shum discloses the device of claim 1 including where the barrier layer (419) extends over a sidewall of an upper portion of the dielectric layer (401). (as shown in figure 4)
Per Claim 4 Shum discloses the device of claim 1 including where the barrier layer (419) extends over an upper portion of the contact pillar (409). (as shown in figure 4)
Per Claim 6 Shum discloses the device of claim 1 including where the spacer (411/425) is on an upper surface and a sidewall of the barrier layer (419). (as shown in figure 4)
Per Claim 7 Shum discloses the device of claim 6 including where the spacer (411/425) completely covers the upper surface of the barrier layer (419). (as shown in figure 4) The examiner notes that the term " covers " includes "directly covers " (no intermediate materials, elements or space disposed therebetween) and "indirectly covers " (intermediate materials, elements or space disposed therebetween). An element can cover another element in multiple interpretations, i.e. cover the side or cover the bottom
Per Claim 8 Shum discloses the device of claim 1 including where the spacer (411/425) and the barrier layer (419) completely covers the sidewall of the magnetic tunnel junction (407). (as shown in figure 4).
Per Claims 9 and 11 Shum discloses the device of claim 1 including a low dielectric constant material (ULK, 421) covering the spacer (411/425) and the dielectric layer (401).
Per Claim 12 Shum discloses the device of claim 1 including where dielectric layer comprises TEOS, SiCOH or silicon nitride. [0028]
Per Claim 13 Shum discloses array of memory devices, comprising
a first contact pillar (409, left) and a second contact pillar (409, right) in a dielectric layer; 
a first magnetic tunnel junction (407, left) over the first contact pillar junction (409, left) and a second magnetic tunnel junction (407, right) over the second contact pillar (409, right); 
a barrier layer (419) on a sidewall of the first magnetic tunnel junction (407, left) and the second magnetic tunnel junction (407, right) (as shown in figure 4)
wherein the barrier layer extends over a horizontal surface of the dielectric layer; (as shown in figure 4) and 
a spacer (411/425) over the barrier layer.
Per Claim 14 Shum discloses the device of claim 13 including where the spacer (411/425) is in a gap (as shown in figure 4) between the first magnetic tunnel junction (407, left) and the second magnetic tunnel junction (407, right).
Per Claim 15 Shum discloses the device of claim 14 including where the spacer completely fills the gap in between the first magnetic tunnel junction and the second magnetic tunnel junction. (as shown in figure 4)
Per Claim 16 Shum discloses the device of claim 13 including: a low dielectric constant material (421) covering the (411/425) and the dielectric layer (401). (as shown in figure 4) The examiner notes that the term " covers " includes "directly covers " (no intermediate materials, elements or space disposed therebetween) and "indirectly covers " (intermediate materials, elements or space disposed therebetween). An element can cover another element in multiple interpretations, i.e. cover the side or cover the bottom
Per Claim 17 Shum discloses a method of fabricating a memory device, comprising
providing a contact pillar (409) in a dielectric layer (401); (see figure 4)
providing a magnetic tunnel junction (407) over the contact pillar; 
providing a barrier layer (419) on a sidewall of the magnetic tunnel junction and extending over a horizontal surface of the dielectric layer; (as shown in figure 4) and 
providing a spacer (411/425) over the barrier layer (419)

Allowable Subject Matter
Claims 3, 5, 9-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894